Title: From George Washington to Thomas Nelson, Jr., 7 August 1781
From: Washington, George
To: Nelson, Thomas, Jr.


                        My dear Sir,

                            Camp near Dobbs’ Ferry 7th Augt 1781
                        
                        Among your numerous friends, none will be found when congratulations on your appointment to the
                            Administration of the Affairs of Virginia, are offered with more cordiality & sincerity than mine.
                        It is long since I had the pleasure of writing to, or receiving a letter from you, but as I am conscious that
                            the silence on my part is not a consequence of diminished friendship, I am equally ready to acquit you of a change in
                            yours.
                        The prest crisis is important, and valuable uses might be made of it, but the hours are fleeting away much
                            faster than we improve them; in proof of this I have only to add that not one half of the Men that was called for to
                            compose this army, & which ought by the requisitions of Congress to have joined it by the first of Jany are yet
                            arrived; nor do I know when they will—After bringing you acquainted with this serious & important fact, I need not
                            detail smaller matters of disappointment & difficulty to shew the irksomeness of my present situation. I have the
                            consolation however to think that, the measures adopted for the operations of the Campaign will effect one part of my
                            plan—namely—the withdraw of part of the enemys force from the Southwd & consequently enable those States to manage
                            the remainder with more ease and less expense.
                        As all new appointments of Officers in the several State lines is vested in the Executive of each, I take the
                            liberty of recommending William Fitzhugh Esqr. third Son of Colo. Fitzhugh of Maryland, for a Commission in Baylor’s
                            Dragoons—I have not the pleasure of his acquaintance—but am told that he is a promising young Gentleman—well educated,
                            and about 20 Years of age. such characters are an acquisition to any Corps; & his father—equally with himself—is
                            desirous of his entering the above where he has a Brother already commissioned; but who, at present, is serving in my
                            family as an extra aid de Camp. I beg the favour of you to present my respectful Compliments to your lady, & that
                            you would be assured, that with sentimts of purest esteem & regard I am—Dr Sir—Yr most Obedt & Affecte
                            Hble Servt
                        
                            Go: Washington
                        
                    